     Case 3:19-cv-02210-BAS-MSB Document 22 Filed 01/13/21 PageID.375 Page 1 of 8



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
      PETER STROJNIK, SR.,                         Case No. 19-cv-02210-BAS-MSB
 9
                                      Plaintiff,   ORDER GRANTING DEFENDANT’S
10                                                 MOTION FOR ATTORNEY’S FEES
            v.
11                                                 (ECF No. 17)
      1017 CORONADO, INC.,
12
                                    Defendant.
13

14         On November 20, 2019, Peter Strojnik, proceeding pro se, filed a Complaint alleging
15   violations of the Americans with Disabilities Act (“ADA”), the California Unruh Act, the
16   California Disabled Persons Act (“DPA”) and one count of negligence. (Compl., ECF No.
17   1.) On June 16, 2020, the Court granted Defendant’s Motion to Dismiss for lack of
18   standing. (ECF No. 15.) Defendant now moves for Attorney’s Fees or in the Alternative
19   for Sanctions (“Motion”). (ECF No. 17). Plaintiff objects to the Motion (ECF No. 19),
20   and Defendant replies to the objection. (ECF No. 20.)
21         The Court finds this Motion is suitable for determination on the papers submitted
22   and without oral argument. See Civ. LR 7.1(d)(1). For the reasons stated below, the Court
23   GRANTS Defendant’s Motion. (ECF No. 17.)
24   I.    STATEMENT OF FACTS
25         In the Complaint, Mr. Strojnik alleged he is disabled and “walks with difficulty and
26   pain” requiring “compliant mobility accessible features at places of public
27   accommodation.” (Compl. ¶¶ 2–4.) Plaintiff did not provide greater detail as to the
28   “mobility accessible features” he requires but claims that “[b]y virtue of his disability, [he]

                                                   -1-
                                                                                            19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 22 Filed 01/13/21 PageID.376 Page 2 of 8



 1   requires an ADA compliant lodging facility particularly applicable to his mobility, both
 2   ambulatory and wheelchair assisted.” (Id. ¶ 14.) Plaintiff provided blurry photographs
 3   purporting to show barriers that he encountered on Defendant’s website depicting
 4   Defendant’s lodging facility. (Compl. ¶¶ 15–16, Addendum A.) Plaintiff did not allege
 5   that he personally encountered these barriers, visited the hotel at 1017 Coronado, or called
 6   the facility to see if these barriers exist or if alternative options are available for those with
 7   Plaintiff’s disabilities.
 8          Defendant presents surveillance videos from June 5, 2019, February 10, 2020, and
 9   February 11, 2020, ostensibly showing Plaintiff walking around various hotels without the
10   need of a wheelchair. (ECF Nos. 4-2, 17-2.) The Court further notes that in a case
11   involving the same Plaintiff before this Court, Plaintiff attended a hearing on December
12   10, 2019, and was able to enter the courtroom unassisted by a wheelchair and did not appear
13   to have difficulty ambulating. (See Strojnik v. Torrey Pines Club Corp. (“Torrey Pines”),
14   No. 19-cv-00650-BAS-AHG, (S.D. Cal. Apr. 8, 2019), ECF No. 56.)                 In that case, the
15   Court ordered Mr. Strojnik to submit to an Independent Medical Examination (“IME”) and
16   set an evidentiary hearing on the issue of whether Plaintiff should be declared a vexatious
17   litigant, in part, for misrepresenting his disability status in that complaint. (Id.) The IME
18   concluded that Mr. Strojnik “ambulates relatively well with a very slight limp and has an
19   erect posture.” (See Decl. of Philip Stillman (“Stillman Dec.”), Ex. 2 to Mot., ECF No. 17-
20   2.) The parties settled the case before the evidentiary hearing, and the Defendant in that
21   case withdrew the request to have Mr. Strojnik declared a vexatious litigant. (See Torrey
22   Pines, ECF No. 125.)
23          The Defendant in this case moved to dismiss the Complaint for lack of standing.
24   (ECF No. 4.) The Court granted the motion, finding Plaintiff never alleged he actually
25   encountered the barriers or contacted the hotel to see if the barriers actually existed. (Order
26   Granting Def.’s Mot. to Dismiss at 5, ECF No. 15.) Furthermore, the Court found Plaintiff
27   alleged insufficient facts to show that he was disabled at the time he intended to visit San
28   Diego. (Id. at 6.) And finally, the Court found Mr. Strojnik’s claims in multiple lawsuits

                                                    -2-
                                                                                               19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 22 Filed 01/13/21 PageID.377 Page 3 of 8



 1   throughout the state that he planned to return to all of the various lodging establishments
 2   “defie[d] credulity.”       (Id.)   The Court refused to give Plaintiff leave to amend the
 3   Complaint, finding that Mr. Strojnik had been repeatedly informed that his formulaic
 4   complaints lacked standing yet he persisted in filing the same boilerplate allegations. (Id.
 5   at 7–8.)
 6   II.    BACKGROUND
 7          Mr. Strojnik is no stranger to having his ADA lawsuits thrown out for lack of
 8   standing. On November 16, 2018, the State Bar of Arizona filed a complaint alleging that
 9   Mr. Strojnik, then licensed to practice law in the state, had filed thousands of ADA
10   complaints against small businesses in Arizona and then used false statements to pressure
11   the defendants to settle the cases. More than a thousand of these identical cases were
12   consolidated in Arizona Superior Court and all but one were dismissed with prejudice for
13   lack of standing on March 2, 2017. See Advocates for Individuals with Disabilities, LLC
14   v. MidFirst Bank, No. CV-16-01989-PHX-NVW, 2018 U.S. Dist. Lexis 123795, at **6–8
15   (D. Ariz. July 24, 2018). The Arizona State Bar alleged that Mr. Strojnik had perpetrated
16   a fraud on the court and made a number of misrepresentations to the court in an attempt to
17   avoid sanctions. (See Ex. 1 to Stillman Decl..) Plaintiff consented to disbarment and was
18   disbarred on May 10, 2019.
19          Plaintiff now appears before this Court and many other courts throughout California,
20   not as a lawyer, but as a litigant, making identical allegations (including the typographic
21   errors) about various lodging facilities throughout California. In the Southern District of
22   California alone, Mr. Strojnik has filed 22 identical ADA complaints against various hotels
23   in the Southern District of California. 1, 2
24
            1
               In each of these cases, Plaintiff alleges that he “requires compliant mobility accessible features
25
     at places of public accommodation” and that he requires “an ADA compliant lodging facility particularly
26   applicable to his mobility, both ambulatory and wheelchair assisted.” In particular, Plaintiff alleges that
     the hotel rooms and bathrooms are inaccessible to him because they are not wheelchair accessible and
27   their websites fail to identify whether they are wheelchair accessible.
             2
               See Strojnik v. Pendry San Diego, LLC, No. 19-cv-00305-LAB-AGS; Strojnik v. Host Hotels and
28   Resorts, No. 19-cv-00909-WQH-WVG; Strojnik v. La Jolla Bed and Breakfast, Inc., No. 19-cv-01186-

                                                        -3-
                                                                                                        19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 22 Filed 01/13/21 PageID.378 Page 4 of 8



 1          In an extensive analysis of the cases Mr. Strojnik has filed in California, the district
 2   court in Strojnik v. IA Lodging Napa First LLC, No. 19-cv-3983-DMR, 2020 WL 2838814
 3   (N.D. Cal. June 1, 2020), reviewed 114 of these ADA cases in which Mr. Strojnik appeared
 4   as a plaintiff. The court concluded that “the vast majority of courts who have reached the
 5   issue have granted Rule 12(b)(1) motions for lack of standing or dismissed Strojnik’s
 6   complaints sua sponte on that basis.” Id. at *12; see, e.g., Strojnik v. Pasadena Robles
 7   Acquisition, LLC, No. 19-cv-2067, 2019 U.S. Dist. Lexis 213070, at *4 n.1 (C.D. Cal. Aug.
 8   14, 2019) (“[H]aving failed to articulate . . . what the specific barriers are, Plaintiff also
 9   failed to tie them to his alleged disability as required to show that the violation affects the
10   plaintiff in a personal and individual way.”) (quotations omitted), aff’d 801 Fed. App’x 569
11   (9th Cir. 2020); Strojnik v. Hotel Circle GL Holdings LLC, No. 19-cv-1194, 2019 U.S.
12   Dist. Lexis 202591, at **18–19 (E.D. Cal. Nov. 21, 2019) (“Several district courts have
13   dismissed complaints similar to the one before this court filed by plaintiff after finding that
14   he did not properly allege standing to invoke the court’s jurisdiction in those cases.
15   Plaintiff is therefore well aware of the applicable Ninth Circuit law governing standing to
16   assert an ADA claim[.]”). The court also pointed out that “[a]s early 2017, courts in the
17   Ninth Circuit have repeatedly admonished Strojnik for failing to allege a connection
18   between ADA violations and a plaintiff’s particular disabilities.” IA Lodging Napa First,
19   at *10. The Court further concluded that “Strojnik has a longstanding practice of failing
20
     WQH-KSC; Strojnik v. GHALP Partnership LP, No. 19-cv-01187-LAB-RBB; Strojnik v. CWI 2 La Jolla
21
     Hotel LP, No. 19-cv-01381-GPC-MDD; Strojnik v. Prospect Hospitality LP, No. 19-cv-01386-WQH-
22   AGS; Strojnik v. Lizerbram, No. 19-cv-01390-LAB-BLM ; Strojnik v. Bartell Hotels Management Co.,
     No. 19-cv-01391-DMS-MSB.; Strojnik v. RNM Hospitality, No. 19-cv-01455-WQH-WVG; Strojnik v.
23   Marla K Hicks Trust, No. 19-cv-01446-BAS-AHG; Strojnik v. 1315 Orange LLC, No. 19-cv-01991-LAB-
     JLB; Strojnik v. Barrigon, Inc., No. 19-cv-02147-AJB-RBB; Strojnik v. Cherokee Lodge, No. 19-cv-
24   02148-AJB-AHG; Strojnik v. Village 1017 Coronado, No. 19-cv-02210-BAS-MSB; Strojnik v. INdoc
     Partners, LLC, No. 19-cv-02211-LAB-BLM; Strojnik v. Kamla Hotels Inc., No. 19-cv-02212-AJB-AHG;
25
     Strojnik v. San Diego Farah Partners, LP, No. 20-cv-00358-LAB-BGS; Strojnik v. Souldriver Lessee,
26   Inc., No. 20-cv-00359-JAH-LL; Strojnik v. RBI Investors, L.P., No. 20-cv-00360-BAS-LL; Strojnik v.
     Lafayette Landlord, LLC, No. 20-cv-00387-GPC-AGS; Strojnik v. Driftwood Capital Partners, LLC, No.
27   20-cv-00384-DMS-MSB; Strojnik v. Pacifica Stratford Three, LLC, No. 20-cv-00868-GPC. The vast
     majority of these cases have either been immediately settled with no litigation or dismissed for want of
28   prosecution.

                                                      -4-
                                                                                                    19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 22 Filed 01/13/21 PageID.379 Page 5 of 8



 1   to allege basic facts about standing such as a connection between a barrier and plaintiff’s
 2   disability.” Id. at *11. The Court expressed concern that Strojnik carefully alleged broad
 3   non-specific allegations with insufficient details that could neither be confirmed nor
 4   discredited. Id. Ultimately the court declared Mr. Strojnik to be a vexatious litigant
 5   because of his “frivolous and harassing” litigation tactics. Id. at *13.
 6   III.   ANALYSIS
 7          A.    Entitlement to Attorney’s Fees
 8          Defendant first requests attorneys’ fees under 42 U.S.C. §12205. Under this statute,
 9   the court may award a party who prevails in a lawsuit filed under the ADA “a reasonable
10   attorney’s fee, including litigation expenses and costs.” The purpose of awarding fees to
11   a prevailing defendant is “‘to deter the bringing of lawsuits without foundation.’” CRST
12   Van Expedited, Inc., v. E.E.O.C., 136 S. Ct. 1642, 1652 (2016) (quoting Christiansburg
13   Garment Co. v. E.E.O.C., 434 U.S. 412, 420 (1978)). “The Court, therefore, has interpreted
14   the statute to allow prevailing defendants to recover [only] when the Plaintiff’s ‘claim was
15   frivolous, unreasonable or groundless.’” Id. (quoting Christiansburg, 434 U.S. at 421).
16          Plaintiff argues first that Defendant was not the prevailing party in this case because
17   the case was dismissed for lack of subject matter jurisdiction. However, as Mr. Strojnik
18   well knows, the Ninth Circuit has rejected this argument. Amphastar Pharmaceuticals Inc.
19   v. Aventis Pharma SA, 856 F.3d 696, 709 (9th Cir. 2017) (dismissing a case for lack of
20   subject matter jurisdiction is “a significant victory and permanently changes the legal
21   relationship of the parties”). He raised this exact argument in Advocates for Individuals
22   with Disabilities, where the Arizona court pointed out to him that Amphastar allows a
23   Defendant to recover attorney’s fees in similar circumstances. 2018 U.S. Dist. Lexis
24   123795, at *13-14.
25          Next the Court must determine whether this lawsuit was “frivolous, unreasonable or
26   groundless.” “‘Frivolous’ means ‘[l]acking in legal basis or legal merit[.]” Id. at *11
27   (quoting Blacks’ Law Dictionary 739 (9th ed. 2009)). “Bad faith” in bringing the lawsuit
28

                                                  -5-
                                                                                           19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 22 Filed 01/13/21 PageID.380 Page 6 of 8



 1   is not required, but a showing of bad faith could support a finding that the lawsuit was
 2   “frivolous, unreasonable or groundless.” Id.
 3          Mr. Strojnik has had thousands of cases filed pursuant to the ADA dismissed for
 4   lack of standing. He has been repeatedly told that he must articulate: (1) the specific
 5   barriers that he encountered; and (2) must tie them to any alleged disability he suffers from.
 6   See Pasadena Robles Acquisition, 2019 U.S. Dist. Lexis 213070, at *4 n.1 (“(“[H]aving
 7   failed to articulate . . . what the specific barriers are, Plaintiff also failed to tie them to his
 8   alleged disability as required to show that the violation affects the plaintiff in a personal
 9   and individual way.”) (quotation omitted); IA Lodging Napa First LLC, 2020 WL 2838814,
10   **7–13 (analyzing 114 ADA cases filed by Mr. Strojnik in California and concluding that
11   he should be declared a vexatious litigant for failing to attempt to cure his standing issues).
12   As the Court concluded in IA Lodging Napa First, “[a]s early as 2017, courts in the Ninth
13   Circuit have repeatedly admonished Strojnik for failing to allege a connection between
14   ADA violations and plaintiff’s particular disabilities.” Id. at *10. For example, in Hotel
15   Circle GL Holdings, filed at the same time as this case, the Court concluded that Mr.
16   Strojnik is “well aware of the applicable Ninth Circuit law governing standing to assert an
17   ADA.” Id. at *11.
18          The Court finds the lack of specificity in Mr. Strojnik’s complaints particularly
19   troubling because it allows Mr. Strojnik to avoid alleging the specifics of his disability and
20   how this disability has been affected by the alleged barriers he allegedly encountered. See
21   IA Lodging Napa First, 2020 WL 2838814, at *11 (noting the concern that “Strojnik files
22   bare-bones complaints that do not meet pleading standards in order to pressure ADA
23   defendants into settlement before the Court can reach the merits of his claims”). Mr.
24   Strojnik appears to suggest that he is wheelchair-bound, a fact that clearly is not true. In
25   the case most recently before the Court, the Court ordered an IME to determine whether
26   Mr. Strojnik was truly disabled as he claimed in his lawsuit. The case settled after the IME
27   was conducted but the examiner concluded Mr. Strojnik “ambulates relatively well with a
28   very slight limp and has an erect posture.” (See Ex. 2 to Stillman Decl.) Similarly, at a

                                                    -6-
                                                                                                19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 22 Filed 01/13/21 PageID.381 Page 7 of 8



 1   Court hearing on December 10, 2019 (a month after this lawsuit was filed), the Court
 2   observed Plaintiff able to walk into a courtroom unassisted by a wheelchair. At that time
 3   Plaintiff did not appear to have difficulty walking.
 4         Mr. Strojnik also appears to suggest that he encountered these barriers without ever
 5   traveling to the lodging facilities. In other words, he looks at photos online and, without
 6   reaching out to the lodging facilities, files a lawsuit claiming that they are not ADA
 7   accessible. This is particularly troubling given Mr. Strojnik’s history of filing meritless
 8   lawsuits and using misrepresentations to encourage small business defendants into quick
 9   settlements. These tactics led Mr. Strojnik to be disbarred by the State of Arizona. He
10   appears to be using similar tactics in California, using himself as a questionable plaintiff.
11         The fact remains that Mr. Strojnik files lawsuits with broad, non-specific allegations
12   that he knows will be dismissed for lack of standing. This conduct is clearly frivolous,
13   unreasonable, and groundless.
14         Mr. Strojnik counters that two lawsuits filed in California were not dismissed for
15   lack of standing based on Civil Rights Education and Enforcement Center v. Hospitality
16   Properties Trust (“CREEC”), 867 F.3d 1093 (9th Cir. 2017). (See Strojnik v. 574 Escuela
17   LLC, No. 18-cv-6777, Ex. 1. to Pl.’s Obj. to Def.’s Mot., ECF No. 19; Strojnik v. GF
18   Carneros Tenant, LLC, No. 19-cv-3583-JSC, Ex. 3 to Pl.’s Obj. to Def.’s Mot.) But, as
19   the Arizona court in Advocates for Individuals with Disabilities points out, these cases
20   addressed the issue of whether Mr. Strojnik’s allegations that he was deterred from visiting
21   the lodging facilities at issue without actually visiting them established standing. 2018
22   U.S. Dist. Lexis 123795, at **27–28. They do not address Mr. Strojnik’s failure to allege
23   specifically what his disability is and what the barriers are that affect that disability. These
24   shortfalls have been pointed out to Mr. Strojnik on many, many occasions, yet he continues
25   to file boilerplate complaints lacking in substance sufficient to establish standing.
26         In the alternative Defendant requests sanctions under 28 U.S.C. § 1927 for
27   multiplying the proceedings “unreasonably and vexatiously.” Although the Court finds it
28   is likely that Defendant can establish evidence to justify sanctions under this statute,

                                                   -7-
                                                                                             19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 22 Filed 01/13/21 PageID.382 Page 8 of 8



 1   because it has already found that attorney’s fees are justified under § 12205, it does not
 2   reach this issue.
 3         B.     Amount of Attorney’s Fees
 4         Defendant provides billing records justifying its claim that the lodestar for defending
 5   this claim is $21,995. (Ex. 4 to Stillman Decl.). The Court finds the rate of $500 an hour
 6   is the prevailing rate for an attorney of Mr. Stillman’s experience in San Diego, and, having
 7   reviewed the billing records, finds the hours spent defending this action to be reasonable.
 8         Plaintiff argues that Defendant fails to establish that Plaintiff’s counsel actually
 9   billed Plaintiff this amount for attorney’s fees and requests discovery as to the terms and
10   existence of a fee agreement between Defendant and its counsel and any invoices sent by
11   counsel to Defendant. (Pl.’s Obj. at 6–7.) However, “the award of attorneys’ fees under
12   civil rights fee-shifting statutes is not cost-based” and “an award of attorneys’ fees . . . is
13   not necessarily contingent upon an obligation to pay counsel.” Nadarajah v. Holder, 569
14   F.3d 906, 916 (9th Cir. 2009). “The presence of an attorney-client relationship suffices to
15   entitle prevailing litigants to receive fee awards.” Id. Mr. Stillman has appeared as counsel
16   for Defendant throughout this litigation, so there is no question that an attorney-client
17   relationship exists between them. Whether or not Defendant is required to pay this amount
18   to Mr. Stillman is irrelevant.     Therefore, Mr. Strojnik’s objection on this ground is
19   overruled and his request for discovery is denied.
20   IV.   CONCLUSION
21         For the reasons stated above, the Court GRANTS Defendant’s Motion for
22   Attorney’s Fees (ECF No. 17) and awards Defendant $21,995 in attorney’s fees. Plaintiff
23   is ordered to pay this amount forthwith.
24         IT IS SO ORDERED.
25

26   DATED: January 12, 2021
27

28

                                                  -8-
                                                                                            19cv2210
